DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/31/2021 have been fully considered but they are not persuasive.  	Applicant argues Fang does not disclose or suggest positioning an electrode assembly adjacent (and/or in contact with) and longitudinally along the long-axis peripheral nerve, or creating a conductive block of pain fiber function in the peripheral nerve as claimed.  Applicant argues that Fang is silent with respect placement of the electrode with respect to the peripheral never and/or desired amplitude and frequency ranges of the electrical stimulation for peripheral nerve use.  The examiner respectfully disagrees as Figure 15 and Paragraphs [0111] and [0135] disclose that the array extends along the dorsal column so the  electric field is oriented along the length of the dorsal column and Paragraph [0116] discloses that when applied along the dorsal column the electric field penetrates deeper and more laterally into the dorsal column.  Paragraph [0085] acknowledges that the therapy is applied to not only the dorsal column, but would be occur when applied to the peripheral nerves of the patient.  Therefore, applying the same benefits as identified when it is positioned on the dorsal column. 	Regarding Applicant’s arguments that a person of ordinary skill in the art would not look to Fang to activate nerve fibers to create a selective conductive nerve block along a peripheral .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 depends from cancelled claim 67 making it unclear what claim it should depend from.  The examiner assumes the claim should depend from claim 62.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40, 44, 47, 52, 55, 59, 62, 66, and 82-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311).
Referring to Claim 40, Fang et al teaches a system for selectively creating a conductive nerve block of nerve fiber activity of a peripheral nerve, the system comprising: an electrode assembly including one or more electrodes, the electrode assembly in the form of a paddle, 
 	Scheiner et al teaches that it is known to use a sinusoidal waveform in blocking the activity of nervous tissue as set forth in Paragraphs [0042] and [0049] which is a simple substitution of one known element for another to obtain predictable results of providing improved therapy with an easier to produce signal.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with a sinusoidal waveform in blocking the activity of nervous tissue as taught by Scheiner et al, since such a modification is a simple substitution of one 
Referring to Claim 44, Fang et al in view of Scheiner et al teaches the system of claim 40, wherein the one or more electrodes are adapted to be positioned not in contact with the peripheral nerve during delivery of the electrical nerve-blocking stimulation (e.g. Figure 3 illustrates the electrodes not in contact with the nerves).

Referring to Claim 47, Fang et al teaches a method for selectively creating a conductive nerve block of nerve fiber activity of a peripheral nerve, the method comprising: identifying a peripheral nerve of a mammal (e.g. Paragraphs [0046], [0061], [0085] and [0139]); positioning an electrode adjacent and longitudinally along a long-axis of the peripheral nerve (e.g. Figure 15 and Paragraphs [0085], [0111], [0116], [0125] and [0135]), the electrode including an elongated tip portion adapted to be introduced percutaneously through the skin and adapted to be positioned longitudinally along a long-axis of a peripheral nerve (e.g. Paragraphs [0010] and [0046] and Figures 1 and 2, electrodes 103 and 110 and Figures 19A, 20 and 21 illustrate the elongated tip and Paragraph [0125]); delivering electrical stimulation to the peripheral nerve at a frequency and amplitude sufficient to block nerve signal transmission of C-fibers in the peripheral nerve such that the nerve signal transmission of the A-fibers in the peripheral nerve providing motor function and/or low- threshold sensory function is not blocked, wherein the electrical stimulation comprises any desired waveform and amplitude ranging between than 2.5 mA and 20mA and a frequency ranging between 30kHz and 60kHz (e.g. Paragraphs [0042], 
 	Scheiner et al teaches that it is known to use a sinusoidal waveform in blocking the activity of nervous tissue as set forth in Paragraphs [0042] and [0049] which is a simple substitution of one known element for another to obtain predictable results of providing improved therapy with an easier to produce signal.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Fang et al, with a sinusoidal waveform in blocking the activity of nervous tissue as taught by Scheiner et al, since such a modification is a simple substitution of one known element for another and would provide the predictable results of improved therapy with an easier to produce signal.

Referring to Claim 52, Fang et al in view of Scheiner et al teaches the method of claim 47, wherein the step of positioning the electrode adjacent the peripheral nerve is carried out by positioning one or more electrodes introduced percutaneously through the skin (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103), wherein the electrode is not required to contact the peripheral nerve during delivery of the electrical stimulation (e.g. Figure 3 illustrates the electrodes not in contact with the nerves).
Referring to Claim 55, Fang et al teaches a system for selectively creating a conductive nerve block of nerve fiber activity of a peripheral nerve, the system comprising: one or more electrodes including an elongated tip portion adapted to be introduced percutaneously though 
Referring to Claim 59, Fang et al in view of Scheiner teaches the system of claim 55, wherein the one or more electrodes comprise an electrode assembly in the form of a paddle, cylindrical catheter or needle, wire form, or thin probe (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103).
Referring to Claim 62, Fang et al teaches a method for selectively creating a conductive nerve block of nerve fiber activity of a peripheral nerve, the method comprising: identifying a peripheral nerve of a mammal (e.g. Paragraphs [0046], [0061], [0085] and [0139]); positioning an electrode in contact with and longitudinally along a long-axis the peripheral nerve (e.g. Figure 15 and Paragraphs [0085], [0111], [0116], [0125] and [0135] disclose positioned longitudinally along the peripheral nerve), the electrode including an elongated tip portion adapted to be introduced percutaneously through the skin and adapted to be positioned longitudinally along the long-axis of a peripheral nerve (e.g. Paragraphs [0010] and [0046] and Figures 1 and 2, electrodes 103 and 110 and Figures 19A, 20 and 21 illustrate the elongated tip and Paragraph [0125]); delivering electrical stimulation to the peripheral nerve at a frequency and amplitude sufficient to block nerve signal transmission of A-fibers in the peripheral nerve providing motor function and/or low-threshold sensory function is blocked and so that the nerve signal transmission of the C-fibers in the peripheral nerve is not blocked, wherein the electrical stimulation comprises any desired waveform, the amplitude ranging between than 2.5 mA and 20mA and a frequency ranging between 30kHz and 60kHz (e.g. Paragraphs [0042], 
 	Scheiner et al teaches that it is known to use a sinusoidal waveform in blocking the activity of nervous tissue as set forth in Paragraphs [0042] and [0049] which is a simple substitution of one known element for another to obtain predictable results of providing improved therapy with an easier to produce signal.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Fang et al, with a sinusoidal waveform in blocking the activity of nervous tissue as taught by Scheiner et al, since such a modification is a simple substitution of one known element for another and would provide the predictable results of improved therapy with an easier to produce signal.
Referring to Claim 66, Fang et al in view of Scheiner teaches the method of claim 62, wherein the step of positioning the electrode adjacent the peripheral nerve is carried out by introducing one or more electrodes percutaneously through the skin, wherein the electrodes comprise an electrode assembly in the form of a paddle, cylindrical catheter or needle, wire form, or thin probe or the like, configured to be introduced percutaneously through the skin (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103).

Referring to Claim 82, Fang et al in view of Scheiner teaches the system of claim 40, wherein the amplitude of the electrical nerve-blocking stimulation ranges from 2.5 mA to 10mA (e.g. Paragraph [0080]).

Referring to Claim 83, Fang et al in view of Scheiner teaches the method of claim 40, wherein the amplitude of the electrical nerve-blocking stimulation ranges from 2.5mA to 15mA (e.g. Paragraph [0080]).

Referring to Claim 84, Fang et al in view of Scheiner teaches the system of claim 40, wherein the amplitude of the electrical nerve-blocking stimulation ranges from 2.5 mA to 5 mA (e.g. Paragraph [0080]).

Referring to Claim 85, Fang et al in view of Scheiner teaches the method of claim 40, wherein a starting amplitude of the electrical nerve-blocking stimulation is increased to the amplitude sufficient to block nerve signal transmission of C-fibers in the peripheral nerve, while the frequency of the electrical nerve- blocking stimulation is held constant (e.g. Figure 10 and Paragraph [0092]).
Claims 43, 50, 58, 65, and 86-89  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311) as applied above, and further in view of Dobak, III (US Publication 2009/0259279).
Referring to Claims 43, 50, 58 and 65, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the electrode assembly is in the form of a paddle comprising 
Referring to Claim 86, Fang et al in view of Scheiner teaches the system of claim 40, except wherein at least one of the one or more electrodes has a diameter ranging from 0.25 mm to 10mm.
 	Dobak, III teaches that it is known to use an electrode of an electrode assembly a diameter of 0.5 to 1.5mm as set forth in Paragraph [0123] to provide increased versatility in the assignment of cathode and anode electrodes.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with an electrode of an electrode assembly with a diameter of 0.5 to 1.5mm as taught by Dobak, III, since such a modification would provide the predictable results of increased versatility in the assignment of cathode and anode electrodes.
Referring to Claim 87, Fang et al in view of Scheiner teaches the system of claim 86, except including at least two electrodes having the same polarity.
Referring to Claim 88, Fang et al in view of Scheiner teaches the system of claim 86, except including at least two electrodes each having a different polarity.
 	Dobak, III teaches that it is known to use two electrodes with the same polarity and two electrodes with different polarities as set forth in Figure 12 to provide improved efficacy in the blocking nerve activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with an two electrodes with the same polarity and two electrodes with different polarities as taught by Dobak, III, since such a modification would provide the predictable results of provide improved efficacy in the blocking nerve activity.
Referring to Claim 89, Fang et al in view of Scheiner teaches the system of claim 44, except wherein at least one of the one or more electrodes is circumferential in shape and has a diameter ranging from 0.25 mm to 10mm.
.
Claims 45, 51, 53, 60, 91, and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of DiUbaldi et al (US Publication 2008/0132962).
Referring to Claims 45, 51, 53, 60, 91, and 93, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the one or more electrodes includes a transcutaneous electrode defining a generally uniform skin contacting surface for placement on the intact skin over the peripheral nerve to block nerve signal transmission in the peripheral nerve underlying the transcutaneous electrode without eliciting a painful sensation, the transcutaneous electrode defining a generally uniform skin contacting surface, and wherein the electronic control system provides electrical stimulation to the peripheral nerve through the transcutaneous electrode; and a carrier frequency ranging from 5kHz to 1MHz. 	DiUbaldi et al teaches that it is known to use a nerve stimulator patch that is removably .
Claims 46, 61, 68 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Boveja et al (US Publication 2005/0197678).
Referring to Claims 46, 61, 68 and 94, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the electronic control system provides electrical stimulation that further includes a carrier frequency ranging from about 5 kilohertz to about 1 megahertz and the carrier frequency is greater than the frequency of the electrical stimulation used to block nerve signal transmission. 	Boveja et al teaches that it is known to use a carrier signal of 175kHz or around 1MHz to .
Claims 54 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Zhang et al (US Publication 2012/0290053).
Referring to Claims 54 and 69, Fang et al in view of Scheiner et al teaches the claimed method, except further comprising the step of applying a local anesthetic to the peripheral nerve prior to delivering the electrical stimulation sufficient to block nerve signal transmission, the local anesthetic being applied in an amount sufficient to relieve an onset response in connection with the delivery of electrical stimulation. 	Zhang et al teaches that it is known to use comprising the step of applying a local anesthetic to the target nerve prior to delivering the electrical stimulation sufficient to block nerve signal transmission, the local anesthetic being applied in an amount sufficient to relieve .
Claims 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Gerber et al (US Publication 2012/0277823).
Referring to Claims 78-81, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the amplitude, the frequency, or both is adjusted based on user feedback, patient feedback, feedback from a recording electrode, feedback from an electromyogram signal, or a combination thereof. 	Gerber et al teaches that it is known to use feedback mechanisms to adjust amplitude of the applied nerve stimulation as set forth in Figure 10 and Paragraph [0064] to provide improved efficacy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Fang et al, with feedback mechanisms to adjust amplitude of the applied nerve stimulation as taught .
Claim 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311) and DiUbaldi et al (US Publication 2008/0132962), as applied above, and further in view of Boggs, II (US Publication 2010/0152808).
Referring to Claim 90, Fang et al in view of Scheiner and DiUbaldi et al teaches the system of claim 45, except wherein the one or more electrodes has a uniform skin contacting area ranging from 3.5mm2 to about 40mm2.
 	Boggs, II teaches that it is known to use a transcutaneous electrode with a contacting area of 0.1 to 20mm2 as set forth in Figure 17B, electrode 54 and Paragraph [0196] to provide improved therapeutic results by having reliable current densities that vary based on surface area.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with a transcutaneous electrode with a contacting area of 0.1 to 20mm2 as taught by Boggs, II, since such a modification would provide the predictable results of improved therapeutic results by having reliable current densities that vary based on surface area.
Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied .
Referring to Claim 95, Fang et al in view of Scheiner et al teaches the system of claim 40, wherein the electrode comprises a cylindrical catheter or needle, wire form, or thin probe (e.g. Paragraph [0010] discloses electrodes are positioned using a Touhy-like needle), wherein the electrode comprises a multipolar electrode including a cathode positioned along an elongated cylindrical body portion of the electrode, and an anode spaced from the cathode along the body portion of the electrode, (e.g. Paragraph [0134]).  However, Fang does not disclose the cathode and anode disposed radially at a surface of the electrode. 	Moffitt et al teaches that it is known to use a cylindrical percutaneous electrical lead array body with electrodes disposed radially at a surface of the electrode lead body array as set forth in Figures 2 and 3 and Paragraphs [0005], [0046], and [0047] to provide improved optimization of the electrical stimulation field.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with a cylindrical electrical lead array body with electrodes disposed radially at a surface of the electrode lead body array as taught by Moffitt et al, since such a modification would provide the predictable results of improved optimization of the electrical stimulation field.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792